Citation Nr: 1547390	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active service in the U.S. Air Force from December 1978 to April 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in June 2015.  At that time, the Board remanded the claims presently before the Board for additional development.  The Board also remanded the Veteran's claim of entitlement to service connection for a left knee disability.  In a September 2015 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim of service connection for a left knee strain.  That rating decision represents a fully favorable and final determination of the issue.  As such, the issue of service connection for a left knee disability is no longer on appeal.  

With the rest of the requested development completed, the claims for service connection for a left shoulder disability and for a TDIU are back before the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability was not caused by his active service, did not manifest within one year of active service, and was not caused or worsened by a service-connected disability.

2.  The Veteran's service-connected disabilities do not render him unable to obtain and secure substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2015).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in October 2009 and June 2011.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in July 2011, April 2012, and August 2015.  The resulting reports describe the Veteran's disabilities, take into consideration the relevant history, and provide adequate rationale for any conclusions reached.  The Board finds them collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  
The Board also finds that there has been compliance with the Board's June 2015 Remand directives.  In that decision, this matter was remanded to provide medical examinations and opinions for the Veteran's claims of entitlement to service connection for a left shoulder disability and to TDIU, in relevant part.  The Board directed that the TDIU opinion be provided, if possible, by a vocational rehabilitation specialist.  Examinations and opinions for the claims currently before the Board were provided, but the examination for the Veteran's claim of entitlement for TDIU was provided by a medical professional who was not a vocational rehabilitation specialist.  In a September 2015 Report of General Information, an employee at the VA medical center indicated that the medical center did not have a vocational rehabilitation specialist on its compensation and pension examination team.  Given that the Board expressed a preference for a vocational rehabilitation specialist and did not require such a professional, the providing of an opinion by a different professional does not preclude appellate review from proceeding.  Thus, there has been substantial compliance with the Board's June 2015 Remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

The Veteran claims that his left shoulder disability had onset as a result of wear and tear sustained during his active service.  The record has also raised the issue of whether the Veteran's left shoulder disability is proximately due to or the result of his service-connected low back disability.  Thus, the Board addresses the claim on a secondary theory of entitlement as well.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

At the outset, the Board notes that the Veteran's service treatment records are silent for complaints, diagnoses, or treatment for any left shoulder conditions. 

After the Veteran filed his claim for service connection, VA afforded him an examination for his left shoulder in July 2011.  During the clinical interview, the Veteran asserted that, while he was unable to remember a specific injury of his left shoulder during service, he did subject his shoulder to "a lot of wear and tear" with heavy lifting.  Since the onset of left shoulder pain, popping and cracking had increased and range of motion had decreased.  The examiner diagnosed the Veteran with degenerative joint disease of the left shoulder, but did not provide an opinion as to the etiology of the condition because the claims folder was not available for review.  

In April 2012, a VA examiner provided an opinion on this matter.  She concluded that the Veteran's left shoulder condition was "less likely than not related to treatment for the low back injury which occurred on active duty."  As rationale, the examiner cited solely to the lack of treatment records in the Veteran's file that addressed his left shoulder.  The Board found this opinion to be inadequate in June 2015, as it raised a new theory of entitlement and did not address whether the Veteran's left shoulder disability was related to active service.  Thus, the Board remanded the claim for a new opinion.  

In its June 2015 remand, the Board directed the RO to obtain a medical examination and opinion that addressed whether the Veteran's left shoulder condition is related to service or is proximately due to or the result of his service-connected low back disability.  Pursuant to this remand, VA afforded the Veteran an examination for his left shoulder in August 2015.  During the clinical interview, the Veteran reported that his job as a flight chief while in service required heavy lifting, pushing, and pulling, and that his left shoulder condition began during service.  The Veteran also reported that he did not have his left shoulder evaluated in service due to job requirements and that the disability had continued since his separation from active service in 1994.  The Veteran was diagnosed with left shoulder impingement syndrome and left acromioclavicular joint osteoarthritis.  

Regarding a direct theory of entitlement, the examiner opined that the Veteran's left shoulder was less likely than not incurred in or caused by an in-service injury, event, or illness.  As rationale, the examiner cited the lack of evidence during service or after service.  Regarding the Veteran's lay statements pertaining to the etiology of his left shoulder, the examiner essentially noted that the medical history was not consistent with there being a chronic left shoulder disability.  Next, the examiner opined that it was less likely than not that the Veteran's left shoulder condition was proximately due to or the result of the Veteran's service-connected low back disability.  Acknowledging the severity of the back symptoms in service, which warranted medical board proceedings and a medical discharge, the examiner cited her thorough review of in-service and post-service medical evidence which did not show any complaints of a left shoulder condition related to the service-connected back condition.  She further elaborated that the "Veteran's left shoulder and back conditions are two separate and unrelated conditions."  

The Board now addresses the merits.  

Initially, the Board finds that the Veteran's statements regarding the cause of his left shoulder disability are lay statements that purport to provide a nexus opinion between the disability and service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether left shoulder impingement syndrome and left acromioclavicular joint osteoarthritis are caused by wear and tear sustained during the Veteran's active service is not something that can be determined by mere observation.  Nor is this question simple.  To assess the possibility of a relationship between events in service and the post service symptoms or diagnosis of left shoulder impingement syndrome and left acromioclavicular joint osteoarthritis requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his left shoulder disability was caused are not competent evidence as to a nexus.

Conversely, the Board finds the August 2015 examination and opinion to be highly probative as to whether the Veteran's left shoulder condition is either related to his active service or to his service-connected low back disability.  This is because the examiner provided a logical rationale for her conclusion, her report reflected an intensive knowledge of the Veteran's medical history, and it contained thorough and detailed reasoning on the part of the examiner.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  

Consequently, the Board notes that there is no competent evidence of record that links this condition to either service or to a service-connected injury.  Indeed, the medical evidence of record actively negates any connection between the Veteran's left shoulder disability and his active service or his service-connected back disability.  Therefore, the claim is denied on direct and secondary theories of entitlement.  Additionally, there is no evidence of record that indicates that the Veteran's arthritis in his left shoulder manifested to a compensable degree within one year of his separation from active duty in 1994.  Thus, the claim must be denied on a presumptive basis as well.  

The preponderance of the evidence is against a finding of a nexus between the Veteran's present left shoulder disability and his active service.  The preponderance of the evidence is also against a finding that the left shoulder disability is proximately due to, aggravated by, or the result of the Veteran's service connected low back disability.  Finally, there is no evidence that shows that left shoulder arthritis manifested to a compensable degree within one year of the Veteran's separation from active duty.  Thus, the appeal is denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2015).

The Veteran is service-connected for a low back disability, rated 40 percent disabling, tinnitus, rated 10 percent disabling, a left knee disability, rated 10 percent disabling, and for radiculopathy of the left lower extremity, rated 10 percent disabling.  He had a combined disability rating of 50 percent from December 1, 2008 to January 25, 2015, and has a combined disability rating of 60 percent thereafter.  At 50 or 60 percent, the Veteran's combined service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating, the Board must also consider whether referral for extraschedular consideration is warranted at any time during that appeal period.  Such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a).  Under section 4.16(b), the extraschedular provision, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to warrant referral. See 38 C.F.R. § 4.16(b) (2015).  

In a November 2009 VA examination, the examiner opined that the Veteran's service-connected lumbar spine disability affected the Veteran's ability to function in an occupational environment, which would limit him from doing any strenuous physical activity like walking, standing, lifting, bending, and climbing stairs.  The examiner also noted that the Veteran's medication for his back pain affected his ability to function in normal employment because of the resulting lethargy.  

Subsequently, the RO received an October 2010 letter that reported the Veteran's last day of work as April 7, 2010, due to approved disability retirement.  Finally, a letter from Dr. J.M.A. from July 2014 indicates that the Veteran would have difficulty in even a sedentary employment.  Given this information, the Board remanded the claim for an opinion as to whether the Veteran's service-connected disabilities, alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  

The opinion was obtained in August 2015.  Citing to her review of the Veteran's electronic folder, his lay statements, and the above cited evidence, as well as the Veteran's college degree in education, the examiner opined that the Veteran was able to secure or follow a substantially gainful occupation.  Regarding the Veteran's service-connected disabilities, the examiner noted that they resulted in the Veteran being unable to bend, stoop, or climb.  As such, it was her opinion that the Veteran's educational and vocational background could allow him to have an occupation that would not be restricted by these limitations.  Accordingly, she found that it was less likely than not that the Veteran's service-connected disabilities, alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  

A TDIU requires the Veteran to be unable to secure and follow a substantially gainful occupation due to service-connected knee disability.  The Board finds that this is not borne out by the record.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds the August 2015 opinion to be the most probative of record as it reflects a review of all previously listed examination reports and private opinions, as well as provides an adequate rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the probative evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation such that referral to the Director of Compensation Service is warranted.  Accordingly, application of 38 C.F.R. § 4.16(b) governing extraschedular TDIU is not warranted, and the Veteran's claim for TDIU must be denied.  There is no reasonable doubt to be resolved in this case. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.  

Entitlement to TDIU is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


